DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2021 has been entered.
Claims 1-3, 7-12, 15-16, 19-26 are pending. The amendment dated 05/19/2021 has been entered. Claims 16, 19-24 are withdrawn. Claims 1-3, 7-12, 15, 25-26 are under consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Withdrawn /Claim Rejections - 35 USC § 103/Necessitated by Amendment
(1) Claims 1-3, 15, 25-26 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS) is withdrawn in view of the newly added limitation to base claims 1 and 25, wherein the secretory signal sequence comprises 21 amino acid residues derived from the signal sequence of IgK”.
(2) Claims 1,7 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broedel (US 20030148894 A1, filed March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS) as applied to claim 1-3, 15, 25-28 above, and further in view of Rosen (US2G03Q171267) is withdrawn in view of the newly added limitation to base claims 1 
(3) Claims 1, 8 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Broedel (US 20090148894 A1. tiled March 10, 2008) in view of Foti (Thesis. 1-180. 2008), Roks (US 20050142130 A1 IDS) as applied to claim 1-3, 15, 25-26 above, and further in view of Flotte, (Human Gene Therapy, 18: 245-258, 2007, IDS) is withdrawn in view of the newly added limitation to base claims 1 and 25, wherein the secretory signal sequence comprises 21 amino acid residues derived from the signal sequence of IgK”.
(4) Claims 1,9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broedel (US 2009014S894 A1, tiled March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS) as applied to claim 1-3, 15, 25-28 above, and further in view of Multhoff (Methods 43 (2007) 229-237) is withdrawn in view of the newly added limitation to base claims 1 and 25, wherein the secretory signal sequence comprises 21 amino acid residues derived from the signal sequence of IgK”.
(5) Claims 1,10-12 rejected under pre-AIA  35 U.S,C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008) in view of Foil (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS) as applied to claim 1-3, 15, 25-28 above, and further in view of Weis [WO 2008/000445, published (03.01.2008) IDS] is withdrawn in view of the newly added limitation to base claims 1 and 25, wherein the secretory signal sequence comprises 21 amino acid residues derived from the signal sequence of IgK”.

New /Claim Rejections - 35 USC § 103/Necessitated by Amendment
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action;
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject 
(1) Claims 1-3, 15, 25-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008, previously cited) in view of Foti (Thesis, 1-180, 2008 previously cited)), Roks (US 20050142130 A1 previously cited)), Dhanabal (WO03078648).
Regarding claims 1, 25-28, Broedel teaches an expression vector capable of directing the expression and secretion of a protein in a suitable host cell, wherein the expression vector comprises a nucleic acid encoding a fusion protein comprising YebF carrier protein, or a biologically active variant or portion thereof, and the protein, polypeptide or peptide, operably linked to control sequences compatible with the host ceil, and a secretory signal sequence for directing the secretion of the fusion protein (p 15 claim 1). Broedel provides an expression vector comprising the use of YebF as a carrier protein for the extracellular production of a recombinant protein, polypeptide or peptide [0058]; the plasmid map showing FIGS. 4A and 4B). Broedel teaches a "peptide" is polymer of four to 20 amino acids, a "polypeptide" is a polymer of 21 to 50 amino acids and a "protein" is a polymer of more than 50 amino acids [0039] (instant claim 2), The expression vectors carrying signal sequences, a target gene, and a carrier gene to direct the secretion of the peptide into growth medium and YebF could facilitate the export of other proteins, C-terminal fusions were made by inserting the coding sequences for mature alkaline phosphatase (E. coli phoA), .alpha.-amylase (Bacillus subtilis X-23, amy) and the human IL-2, between the C-terminal residue of YebF and the His tag. After induction, all three proteins were found to accumulate in the medium, indicating that YebF protein effect extracellular transport of the fused protein. YebF thus represents a potentially useful tool for facilitating the extracellular export of recombinant proteins [0057]. The fusion of a 
Broedel does not teach an adeno-associated virus (AAV).
However, at the time of filing, Foti teaches AAV an expression construct for expression in a mammalian cell, the expression construct coding for a heterologous polypeptide comprising at least 51 amino acids comprising from the N-terminal to the C-terminal a mammalian signal peptide (fibronectin constitutive secretion signal, FIB), a propeptide oalanin, and a neuropeptide (galanin or NPY 13-36), wherein said neuropeptide is cleavable from the propeptide by furin at a furin site, and wherein the furin site is optimal for cleavage (Fig. 3-12, constructs E and G, as depicted below) (instant claim 3).


    PNG
    media_image1.png
    533
    463
    media_image1.png
    Greyscale

Foti teaches using small peptide fragments in an AAV context could allow for multiple therapeutic peptides to be expressed from a single vector cassette (p 78, 1st paragraph). Foti teaches use a single AAV vector that upon transduction causes cells to express and secrete two gene products simultaneously; and also to study the interaction of vector-mediated secretion of galanin and NPY on limbic seizure behavior. Foti have shown in vitro and in vivo that our constructs mediate the expression of a chimeric fusion protein that upon intracellular processing gets cleaved and constitutively/secreted as two functional proteins (instant claim 15). These results expand the utility of engineering a proteolytic cleavage site in an AAV vector cassette (p 78 2nd paragraph). 
Broedel and Foti do not teach the small peptide is Angiotensin (Ang) 1 -7.
However, at the time of filing, Roks teaches a. sequence encoding heptapeptide angiotensin 1 -7) in an AA V vector for delivery of small peptides angiotensin 1 -7 into (instant claim 13). Roks teach an adeno-associated virus vector (AAV) comprising a. sequence encoding heptapeptide angiotensin-(1 -7) and further comprising a nucleic acid delivery carrier (p 7), Roks discloses a method tor preventing and/or reducing the formation of neointima in an individual, comprising: delivering, to cells of an individual, angiotensin-(1-7), wherein use is made of a delivery vehicle comprising means for releasing angiotensin-(1-7). wherein the delivery vehicle comprising a nucleic acid delivery vehicle and the means for releasing angiotensin-(1-7} allows the release of a nucleic acid comprising at least one sequence encoding angiotensin-(1-7), and which delivery vehicle further comprises a nucleic acid delivery carrier, wherein said nucleic acid delivery carrier comprises an adeno-associated virus vector (p 7, column 1, claims 1, 6 and 12). Roks et al also teach regulating expression of angiotensin-(1-7) by using promoter inducible by oxygen tension.
Broedel and Foti and Roks do not teach, wherein the secretory signal sequence comprises 21 amino acid residues derived from the signal sequence of IgK.
However, at the time of filing, Dhanabal teaches AAV vector with nucleotide sequences and amino acid sequences of secreted protein, and embodiments, wherein expression and/or secretion of angioarrestin can be increased through use of a heterologous signal sequence, angioarrestin sequences are fused to sequences derived from a member of the immunoglobulin protein family (title, p 14, 3rd and 4th paragraph), wherein the nucleotide and encoded polypeptide is the IgK DNA sequence SEQ ID NO: 65 (63bp) and the IgK protein sequence SEQ ID NO: 66 comprises 21 amino acid residues (Table 2, example 1) for treating diabetic retinopathy (p 1 1st paragraph, p 4 1st paragraph).
Regarding the limitation, wherein the delivery of the small peptide comprises continuous secretion of the small peptide, the combined art teaches all the required structural elements of the AAV vector and their function, thus the delivered vector should necessarily comprise continuous secretion of the Roks small (Ang) 1-7 peptide and given Roks teaches surprisingly, it 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Broedel’s plasmid vector useful tool for facilitating the extracellular export of recombinant proteins using a carrier for recombinant proteins provides a tool to circumvent toxicity and other contamination issues associated with protein production in E. coli by using Foti’s a single AAV vector engineered with a furin cleavage improve efficiencies because we are using a FIB sequence that will direct our chimeric protein to the constitutive secretory pathway where furin is most active (p 30 1st paragraph) and by using Rok’s sequence encoding heptapeptide angiotensin-(1 -7) and further comprising a nucleic acid delivery carrier and by using Dhanabal teaches AAV vector with nucleotide sequences and amino acid sequences of secreted protein, wherein expression and/or secretion of angioarrestin can be increased through use of a heterologous signal sequence, and the IgK protein sequence SEQ ID NO: 66 comprises 21 amino acid residues for treating diabetic retinopathy.
The skilled artisan would have expected success in substituting Broedel’s plasmid vector with Foti’s AAV vector mediate the expression of a chimeric fusion protein that upon intracellular processing gets cleaved and constitutively/secreted as two functional proteins and using Rok’s sequence encoding heptapeptide angiotensin-(1 -7) and further comprising a nucleic acid delivery carrier and using Dhanabal teaches AAV vector with nucleotide sequences and amino acid sequences of secreted protein, wherein expression and/or secretion of an encoded peptide can be increased through use of a secretory signal sequence comprising a 21 amino acid residues for treating diabetic retinopathy because Broedel teaches  use of exported Foti teaches an expected improved cleavage efficiencies over previous attempts because by using a FIB sequence that will direct our chimeric protein to the constitutive secretory pathway where furin is most active (p 29 1st paragraph) and Roks’s enables a production of Angiotensin-(1-7) predominantly when there is a need for it, thus obviating, at least in part, other control mechanisms for targeting expression to relevant cells and because Dhanabal teaches AAV vector with the secretion signal peptide is an IgK signal peptide for successful gene therapy such as diabetic retinopathy. 
The skilled artisan would have used an AAV vector carrying the small peptide as disclosed by Broedel and Foti by substituting the small peptide with the Ang 1 -7 as disclosed by Roks given both secreted peptides are secreted by means tor releasing small peptides, wherein the delivery is an AAV vehicle tor releasing a small peptide and which delivery vehicle comprises elements a carrier protein for the extracellular production of a recombinant protein, polypeptide or peptide as disclosed by Broedel and AAV an expression construct for expression in a mammalian cell encoding a peptide is cleavable from the propeptide by furin at a furin site, and wherein the furin site is optimal for cleavage as disclosed by Foti and an AAV vector comprising a sequence encoding heptapeptide angiotensin-(1 -7) and further comprising a nucleic acid delivery carrier as disclosed by Roks and wherein the secretory signal sequence comprises the 21 amino acid residue of IgK for treating diabetic retinopathy as disclosed by Dhanabal.
It would have been obvious to one of ordinary skill in the art for substituting the Broedel and Foti AAV with the Roks AAV comprising a sequence encoding Ang heptapeptide, and by operatively associating the Ang heptapeptide sequence with the furin cleavage site, to release the secretion of the small based on the high degree of skill in the art of molecular biology at the time of filing, and the teaching in Broedel and Foti and Roks for making recombinant AAV because the function of releasing angiotensin-(1-7) is known by the teachings of Roks and the function of the released peptide of interest of Broedel and Foti and Dhanabal teaches AAV is known and the results of the substitution would have been predictable.
One would have been motivate to do so to receive the expected benefit of the small the Ang heptapeptide sequence operatively associated with protease cleavage site to be recognized and cut by a proteolytic enzyme for its release from the cells into the targeting site as Roks suggests preventing and/or reducing the formation to neointima comprising delivering to cells of an individual Ang heptapeptide. Roks provides motivation for preventing and/or reducing the formation of neointima comprising delivering to cells of an individual Ang heptapeptide, wherein use is made of a delivery vehicle that includes means for releasing Ang heptapeptide. Roks provides motivation for making an AAV encoding Ang heptapeptide where Ang heptapeptide is under the transcriptional control of an oxygen tension inducible promoter in order to provide a mechanism for a production of Ang heptapeptide predominantly when there is a need for it, thus obviating at least in part other control mechanisms for targeting expression to relevant cells.
Given that both Broedel and Foti and Roks and Dhanabal teaches AAV protein of interest and their functions are known in the art and because both proteins can be used to be secreted as cleaved to obtain the protein molecule itself, one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. The skilled artisan would have been motivated to select IgK signal sequence for secretion of angiotensin 1-7 because for example Dhanabal teaches the fusion of angioarrestin protein  containing a heterologous signal sequence at its N-terminus in human Broedel’s plasmid vector useful tool for facilitating the extracellular export of recombinant proteins using a carrier for recombinant proteins provides a tool to circumvent toxicity and other contamination issues associated with protein production in E. coli. 
Thus, the claimed Invention as a whole is prime fade obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue none of Broedel, Foti, and Roks, considered individually or in combination, teach or suggest an AAV vector for transferring an Ang1-7 small peptide coding sequence to a human cell for expression within the cell and delivery to surrounding cells of the Angl-7 small peptide, wherein delivery is achieved by a continuous secretion of the small peptide to surrounding cells, as claimed. That is because none of Broedel, Foti or Roks teach or suggest (a) the use of an IgK-derived sequence as a secretory signal sequence, or (b) an AAV vector capable of providing continuous secretion of Angl-7 to neighboring cells of a human tissue (such as ocular tissue). In direct contrast to the claims, and as raised in the Response filed October 13, 2020, the disclosure of Roks focuses on the localized delivery of Angl-7 using an implantable stent or osmotic minipump to prevent scarring of the neointima (the innermost layers of blood 9248624.1 Application No.: 13/321,1047 DocketNo.: U1196.70056US01Amendment dated May 19, 2021After Final Office Action of February 19, 2021vessels) (see Roks, paragraphs [0022], [0023] and [0040], and claims 13-19). Applicant’s arguments have been fully considered but are not persuasive.
In response, as discussed above Dhanabal teaches AAV vector with nucleotide sequences and amino acid sequences of secreted protein, wherein expression and/or and the IgK protein sequence SEQ ID NO: 66 comprises 21 amino acid residues for treating diabetic retinopathy. The skilled artisan would have been motivated to select IgK signal sequence for secretion of angiotensin 1-7 because for example Dhanabal teaches the fusion of angioarrestin protein  containing a heterologous signal sequence at its N-terminus in human host cells secretion of angiotensin is increased through the use of a heterologous signal sequence, in which angioarrestin sequences are fused to sequences derived from a member of the immunoglobulin protein family (p 14 paragraphs 3-4) including using the IgK DNA sequence encoding the IgK protein sequence comprising 21 amino acid residues (METDTLLLWVLLLWVPGSTGD) can be used a heterologous fusion signal sequence (Table 2 example 1) for successful gene therapy such as diabetic retinopathy Broedel’s plasmid vector useful tool for facilitating the extracellular export of recombinant proteins using a carrier for recombinant proteins provides a tool to circumvent toxicity and other contamination issues associated with protein production in E. coli. 
Regarding the limitation, wherein the delivery of the small peptide comprises continuous secretion of the small peptide, the combined art teaches all the required structural elements of the AAV vector and their function, thus the delivered vector should necessarily comprise continuous secretion of the Roks small (Ang) 1-7 peptide and given Roks teaches surprisingly, it has been found that under certain circumstances, a synergistic effect is obtained in the enhancing and/or inducing angiogenic effect. The additional angiogenesis-promoting factors may be supplied by sequences provided by the nucleic acid delivery vehicle or provided in other ways. They may also be provided by transduced cells or cells in the vicinity of surrounding because Dhanabal teaches AAV vector with nucleotide sequences and amino acid sequences of secreted protein, wherein expression and/or secretion of angioarrestin can be increased through use of a heterologous signal sequence, and the IgK protein sequence SEQ ID NO: 66 comprises 21 amino acid residues for treating diabetic retinopathy and given Roks teaches surprisingly, it has been found that under certain circumstances, a synergistic effect is obtained in the enhancing and/or inducing angiogenic effect. The additional angiogenesis-promoting factors may be supplied by sequences provided by the nucleic acid delivery vehicle or provided in other ways. They may also be provided by transduced cells or cells in the vicinity of surrounding transduced cells. In a preferred embodiment, the expression of at least one of said sequences is regulated by a signal. Preferably, the signal is provided by the oxygen tension in a cell [0027]. 

(2) Claims 1, 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS), Dhanabal (WO03078648) as applied to claim 1-3, 15, 25-28 above, and further in view of Rosen (US20030171267).
The teachings of Broedel and Foti/Roks and Dhanabal apply here as indicated above.
Broedel and Foti/Roks and Dhanabal do no teach wherein the carrier protein is albumin.
Rosen teaches the role of albumin as a carrier molecule and its inert nature are desirable properties for use as a carrier and transporter of polypeptides in vivo [0005], The use of albumin as a component of an albumin fusion protein as a carrier for various proteins has been suggested in WO 93/15193, WO 93/15200, and EP 413 622. The use of N-terminal fragments of human serum albumin (HA) for fusions to polypeptides has also been proposed (EP 399 666). A suitable host is then transformed or transfected with the fused nucleotide sequences, so arranged on a suitable plasmid as to express a fusion polypeptide. The expression may be effected in vitro from, for example, eukaryotic cells, or in vivo e.g. from a transgenic organism [0005]. Rosen also teaches albumin fusion proteins of the invention which provide additional advantages such as increased solubility, stability and circulating time of the polypeptide, or decreased immunogenicity [0201]. Rosen teaches the cells are engineered, ex vivo or in vivo, using an adeno-associated virus (AAV) [0384].
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify using AAV expression vector capable of directing the expression and secretion of a protein in a suitable host ceil, wherein the expression vector comprises a nucleic acid encoding a fusion protein comprising YebF carrier protein, and the protein, polypeptide or peptide, operably linked to control sequences compatible with the host cell, and a secretory signal sequence for directing the secretion of the fusion protein as disclosed by Broedel and Foti/Roks and Dhanabal by using albumin a carrier protein in an AAV vector for the role of albumin as a carrier molecule and its inert nature are desirable properties for use as a carrier and transporter of polypeptides in vivo as disclosed by Rosen.
One would have been motivated to substitute for albumin carrier protein to receive the expected benefit of albumin as a carrier protein would provide additional advantages such as increased solubility, stability and circulating time of the secreted polypeptide, or decreased immunogenicity. There was a reasonable expectation of using albumin because both methods result in the secretion of a protein in the medium. Therefore, using either method would have 
Thus, the claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 
Response to arguments
Applicants argue Broedel, Foti and Rosen, considered individually or in combination, fail to teach or suggest each and every limitation of amended claim 1. Rosen is cited by the Examiner for its purported disclosure of a carrier protein comprising albumin, as recited in dependent claim 7. Rosen does not cure the deficiencies of Broedel and Foti with respect to amended claim 1, as discussed above. Applicant’s arguments have been fully considered but are not persuasive.
In response, as discussed above the new rejection to teaches and suggest each and every limitation of amended claim 1 (see above). Dhanabal teaches AAV vector with nucleotide sequences and amino acid sequences of secreted protein, wherein expression and/or secretion of angioarrestin can be increased through use of a heterologous signal sequence, and the IgK protein sequence SEQ ID NO: 66 comprises 21 amino acid residues for treating diabetic retinopathy and given Roks teaches surprisingly, it has been found that under certain circumstances, a synergistic effect is obtained in the enhancing and/or inducing angiogenic effect. The additional angiogenesis-promoting factors may be supplied by sequences provided by the nucleic acid delivery vehicle or provided in other ways. They may also be provided by transduced cells or cells in the vicinity of surrounding transduced cells. In a preferred embodiment, the expression of at least one of said sequences is regulated by a signal. Preferably, the signal is provided by the oxygen tension in a cell [0027].

(3) Claims 1, 8 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks 
The teachings of Broedel and Foti/Roks and Dhanabal apply here as indicated above.
Broedel and Foti/Roks and Dhanabal do not teach carrier protein is alpha-1 -antitrypsin.
However, at the time of filing, Flotte teaches preclinical characterization of rAAV virus type 1 -pseudotyped vector show dissemination of vector genome to distant sites (title).
To translate the potential advantages of recombinant adeno-associated virus type 1 (rAAV1) vectors into a clinical application for muscle-directed gene therapy for alpha-1 -antitrypsin (AAT) deficiency, we performed safety studies in 170 C57BL/6 mice and 26 New Zealand White rabbits. A mouse biodistribution study was performed in 5 cohorts of 10 mice, receiving intramuscular injections at the same doses; as well as in a lower dose cohort (3 x 1010 VG: equivalent to 1.2 x1010 VG/kg); and in 4 other cohorts (excluding the vehicle control) injected with identical doses intravenously. Finally, bio distribution was examined in rabbits, with serial collection of blood and semen, as well as terminal tissue collection. Two significant findings were present, both of which were dose dependent. First, inflammatory cell infiltrates were detected at the site of injection 21, 60, or 90 days after intramuscular injection of 1xl03 VG. This was not associated with loss of transgene expression. Second, vector DNA sequences were detected in most animals, levels being highest with the highest doses and earliest time points. Vector DNA was also present in liver, spleen, kidneys, and a number of other organs, including the gonads of animals receiving the highest dose. Likewise, vector DNA was present in the semen of male rabbits at higher doses. The copy number of vector DNA in the blood and semen declined over time throughout the study. These two dose-dependent findings have served to guide to the design of a phase 1 human trial of rAAV1-AAT (abstract).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify using AAV expression vector capable of directing the expression and secretion of a protein in a suitable host ceil, wherein the expression vector comprises a. nucleic acid encoding a fusion 
One would have been motivated to substitute Yeb carrier protein with alpha-1 -antitrypsin carrier protein to receive the expected benefit of the aipha-1 -antitrypsin carrier protein vector DNA sequences to detect, levels being highest with the highest doses and earliest time points and the vector presence in distant sites in dose-dependent fashion to guide the design of a phase 1 human trial of rAAV-AAT.
There would have been a reasonable expectation of success in using alpha-1-antitrypsin carrier because both methods would result in secretion of the therapeutic peptide in the extracellular medium for the blosdistribution of the secreted peptide into distal sites.
Thus, the claimed invention as a whole is prime facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue Broedel, Foti, Roks and Flotte, considered individually or in combination, fail to teach or suggest each and every limitation of amended claim 1. Flotte is cited by the Examiner for its purported disclosure of a carrier protein comprising alpha-1-antitrypsin (AAT), as recited in dependent claim 8. Flotte does not cure the deficiencies of Broedel, Foti and Roks with respect to amended claim 1, as discussed above. Applicant’s arguments have been fully considered but are not persuasive.
In response, as discussed above the new rejection to teaches and suggest each and every limitation of amended claim 1 (see above). Dhanabal teaches AAV vector with nucleotide sequences and amino acid sequences of secreted protein, wherein expression and/or secretion of angioarrestin can be increased through use of a heterologous signal sequence, he IgK protein sequence SEQ ID NO: 66 comprises 21 amino acid residues for treating diabetic retinopathy and given Roks teaches surprisingly, it has been found that under certain circumstances, a synergistic effect is provided by transduced cells or cells in the vicinity of surrounding transduced cells. In a preferred embodiment, the expression of at least one of said sequences is regulated by a signal. Preferably, the signal is provided by the oxygen tension in a cell [0027].

(4) Claims 1, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS), Dhanabal (WO03078648) as applied to claim 1-3, 15, 25-28 above, and further in view of Multhoff (Methods 43 (2007) 229-237).
The teachings of Broedel and Foti/Roks and Dhanabal apply here as indicated above.
Broedel and Foti/Roks and Dhanabal do not teach a carrier protein is a heat shock protein.
However, at the time of filing, Multhoff teaches heat shock protein 70 (Flsp70) in the cytosol these proteins play an essential role as molecular chaperones by assisting the correct folding of nascent and stress-accumulated misfolded proteins, preventing protein aggregation, transport of proteins, and supporting antigen processing and presentation. Following stress, intracellularly located HSPs fulfill protective functions and thus prevent lethal damage (abstract). HSPs act as carriers for immunogenic peptides, induce cytokine release or provide recognition sites for natural killer (NK) cells (abstract).
Accordingly, it would have been obvious to a. person of ordinary skill In the art to modify using AAV expression vector capable of directing the expression and secretion of a protein in a suitable host ceil, wherein the expression vector comprises a nucleic add encoding a fusion protein comprising YebF carrier protein, and the protein tor secretion, operably linked to control sequences compatible with the host cell, and a secretory signal sequence for directing the because in the cytosol play an essential role as molecular chaperones by assisting the correct folding of nascent and stress-accumulated misfolded proteins, preventing protein aggregation, for transport of target proteins for extracellular secretion.
One would have been motivated to substitute the YebF carrier protein to receive the expected benefit of the Flsp70 in the cytosol to play an essential role as molecular chaperones by assisting the correct folding of nascent and stress-accumulated misfolded proteins, preventing protein aggregation, for the transport of proteins for secretion.
There would have been a reasonable expectation of success in using HSP70 carrier because both elements would result in secretion of the therapeutic peptide in the extracellular medium and Hsp70 in the cytosol to play an essential role as molecular chaperones by assisting the correct folding of nascent and stress-accumulated misfolded proteins, preventing protein aggregation, for the transport of proteins for secretion.
Thus, the claimed invention as a whole is prime fade obvious in the absence of evidence to the contrary.
Response to arguments
Applicants argue Multhoff does not cure the deficiencies of Broedel, Foti and Roks with respect to amended claim 1, as discussed above. Accordingly, claims 1 and 9 are not obvious over Broedel in view of Foti and Roks, and further in view of Multhoff. Applicant’s arguments have been fully considered but are not persuasive.
In response, as discussed above the new rejection to teaches and suggest each and every limitation of amended claim 1 (see above). Dhanabal teaches AAV vector with nucleotide sequences and amino acid sequences of secreted protein, wherein expression and/or secretion of angioarrestin can be increased through use of a heterologous signal sequence, and the IgK protein sequence SEQ ID NO: 66 comprises 21 amino acid residues for treating 

(5) Claims 1, 10-12 are rejected under pre-AIA  35 U.S,C. 103(a) as being unpatentable over Broedel (US 20090148894 A1, filed March 10, 2008) in view of Foti (Thesis, 1-180, 2008), Roks (US 20050142130 A1 IDS), Dhanabal (WO03078648) as applied to claim 1-3, 15, 25-28 above, and further in view of Weis [WO 2008/000445, published (03.01.2008) IDS].
The teachings of Broedel and Foti/Roks and Dhanabal apply here as indicated above.
Broedel and Foti/Roks and Dhanabal do not teach, wherein elements (i)-(iv) are arranged in a 5”-3” order on a polynucleotide molecule.
However, at the time of filing, Weis discloses an expression vector for enhanced expression of a protein of interest, encoding a fusion protein comprising: (A1) a secretory signal sequence; (A2) a solubilizing agent; (A3) a proteolytic cleavage site; and (A4) a protein of interest (p 49, claim 1), wherein the protein of interest (A4) is selected from a-anti-trypsin (p 51, claim 9), expression vector arranged as suitable, i.e. in any order allowing to express and secrete a fusion protein and to carry out proteolytic cleavage in order to have its components ((A2), (solubilizing agent) and (A4), protein of interest)) separated at the end of the secretion process (p 14, lines 5-8), wherein component (A4) may also be exchanged by component A2 and vice versa (p 14, line 15), thus meets the limitations of elements (i)-(iv) (instant claims 1, 25 of the Instant invention). Weis discloses the order of the components (A1-A4) (p 49, claim 1), wherein A1 comprises the secretory signal sequence, wherein the signal sequence is 5’ to the sequence encoding component A2 carrier protein a-anti-trypsin the sequence encoding the cleavage site A3 and the sequence encoding the small peptide A4 a protein of interest (p 49, nstant claim 3). Weis discloses suitable expression vectors for the vector include nucleic acid sequence includes for example a DNA element, that provides autonomously replicating extrachromosomal plasmids derived from animal viruses (e.g. bovine papilloma virus, polyomavirus, adenovirus, or SV40, etc.) (p 20, lines 29-32) (Instant claim 5). The A4 (protein of interest) component is protein a-anti-trypsin (p 51, claim 9), wherein component (A4) may also be exchanged by component A2 (solubilizing agent) and vice versa, (p 14, line 15), thus the solubilizing agent is exchanged with the a-anti-trypsin carrier protein, thus instant invention). Weis discloses, wherein the solubilizing agent (A2) is selected from the group consisting of maltose-binding protein (MBP), glutathione-S-transferase (GST) thioredoxin (TRX). ubiquitin, protein A, DsbA, domain 1 of IF2 protein of E, coli; NusA and chaperones and chaperone cofactors including Hsp100, Hsp90, Fisp70, Hsp90, Hsp25 (p 49, claim 6) (claim 9). The components (A1), (A2), (A3), (A4) of the fusion protein as encoded by the expression vector (A) are arranged in an order of {A 1), (A2), (A3) or (A4) (p 11, lines 20-23; p 19, lines 23-27) (p 19, lines 21-30) (instant claim 10). The component (A4) may also be exchanged by component A2 and vice versa (p 14, lines 4-15), wherein expression vector encoding a fusion protein and encoding a protease and the naturally occurring 5’ region(s) adjacent to components of the fusion protein and/or to the protease may be retained and employed for transcriptional and translational regulation in expression vectors {p 19, lines 23-27), thus meets the limitation wherein elements (i)-(iv) arranged in a 5’-3’ order on polynucleotide molecule except that elements (ii) and (iv) are switched (instant claim 11). The proteolytic cleavage sites comprise, without being limited thereto, proteolytic cleavage sites of subtilisins {including PC2, pel/PC3PACE4, PC4, PGS/PC6, LPc/PC7IPCS/SPC7 and SKI-1 (p 9, lines 21-24). Weis discloses the both fusion partners are linked via the protease recognition sequence for blood coagulation factor Xa (p 3, lines 32-33) (instant claim 12). Weis discloses  (instant claim 15).
Accordingly, it would have been obvious to a person of ordinary skill in the art to modify using AAV expression vector capable of directing the expression and secretion of a protein in a suitable host ceil, wherein the expression vector comprises a nucleic acid encoding a fusion protein comprising YebF carrier protein, and the protein for secretion, operably linked to control sequences compatible with the host cell, and a secretory signal sequence for directing the secretion of the fusion protein as disclosed by Broedel and Foti and Roks and Dhanabal and by arranging the elements (i)-(iv) in a 5”-3” order of polynucleotide of interest for secretion as disclosed by Weis as a matter of design choice to prepare the AAV vector for secretion of the peptide of interest in the culture medium, said design choice amounting to combining prior art elements according to known methods to yield predictable results for example, linking the DNA fragments coding for the target proteins with a DNA segment which codes for a peptide which is recognized and cut by a proteolytic enzyme, such as Factor Xa. Given that different elements of (i)-(iv) in the AAV vector were available and were routinely used in different combination as in 5-3’ direction to secrete a polypeptide of interest, it would have been a matter of design choice for one of ordinary skill in the art to arrange the elements (i)-(iv) in in 5-3’ direction each of which is taught by the prior art to be useful for the same purpose in order to produce a secreted polypeptide that is to be used for the very same purpose, in the instant case the idea of combining them flows logically from their having been taught in the prior art. Thus, it would have only required routine experimentation to modify the AAV vector of Broedel and Foti/Roks and Dhanabal to a 5”~3” direction disclosed by Weis.
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, ~USPQ2d~, slip op. at 20, (Bd. Pat. App. & Inter! 
Response to arguments
Applicants argue Wels fails to teach or suggest an AAV vector for transferring an angiotensin 1-7 small peptide coding sequence coupled to an IgK-derived secretory signal sequence to a cell for expression within the cell and delivery to surrounding cells in a tissue of the Angl-7 small peptide, wherein said delivery comprises continuous secretion of the small peptide to surrounding cells, as recited in the amended claims. Applicant’s arguments have been fully considered but are not persuasive.
In response, for the same reasons as discussed above the new rejection to teaches and suggest each and every limitation of amended claim 1 (see above). 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632